

116 HRES 947 IH: Expressing support for the designation of May 7, 2020, as a “National Day of Reason” and recognizing the central importance of reason in the betterment of humanity.
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 947IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Raskin (for himself, Mr. Huffman, Ms. Norton, and Mr. McNerney) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of May 7, 2020, as a National Day of Reason and recognizing the central importance of reason in the betterment of humanity.Whereas the application of reason has been the essential precondition for humanity’s extraordinary scientific, medical, technological, and social progress since the modern Enlightenment;Whereas reason provides vital hope today for confronting the environmental crises of our day, including the civilizational emergency of climate change, and for cultivating the rule of law, democratic institutions, justice, and peace among nations;Whereas irrationality, magical thinking, and superstition have undermined the national effort to combat the COVID–19 pandemic, and reason is fundamental to creating an effective coordinated response to beat the virus involving the Federal Government, the States, and the scientific and medical communities; Whereas America’s Founders insisted upon the primacy of reason and knowledge in public life, and drafted the Constitution to prevent official establishment of religion and to protect freedom of thought, speech, and inquiry in civil society;Whereas James Madison, author of the First Amendment and fourth President of the United States, stated that The advancement and diffusion of knowledge is the only guardian of true liberty, and Knowledge will forever govern ignorance, and a people who mean to be their own governors, must arm themselves with the power knowledge gives; andWhereas, May 7, 2020, would be an appropriate date to designate as a National Day of Reason: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a National Day of Reason; and(2)encourages all citizens, residents, and visitors to join in observing this day and focusing on the central importance of reason, critical thought, the scientific method, and free inquiry to resolving social problems and promoting the welfare of humankind.